--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.7

 


WELLCARE HEALTH PLANS, INC.
 
2004 EQUITY INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
FOR
 
CHARLES G. BERG
 
This RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into
effective as of January 25, 2008, by and between WellCare Health Plans, Inc., a
Delaware corporation (the “Company”), and Charles G. Berg (the “Grantee”).
 
RECITALS
 
In consideration of services to be rendered by the Grantee and to provide an
incentive to the Grantee to remain with the Company and its Subsidiaries, it is
in thebest interests of the Company to make a grant of Restricted Stock to
Grantee in accordance with the terms of this Agreement; and
 
The Restricted Stock is granted pursuant to the WellCare Health Plans,
Inc.  2004 Equity Incentive Plan (the “Plan”) which is incorporated herein for
all purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto
inthe Plan.
 
NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
 
1.            Award of Restricted Stock.  The Company has granted on January 25,
2008 (the “Date of Grant”), to the Grantee, 200,000 shares of common stock, par
value $.01 per share, of the Company (collectively, the “Restricted Stock”),
which Restricted Stock is and shall be subject to the terms, provisions and
restrictions set forth in this Agreement and in the Plan.  The Grantee agrees to
be bound by all of the terms and conditions herein and in the Plan.  However, in
the event of any conflict between the provisions of this Agreement and the Plan,
the provisions of this Agreement shall govern.
 
2.            Vesting of Restricted Stock.
 
(a)             Except as otherwise provided in Section 3 hereof, twenty-five
percent (25%)of the Restricted Stock will vest six months after the Date of
Grant and the remaining shares of Restricted Stock will vest quarterly
thereafter (each such date being a “Vesting Date”), with the last quarterly
installment vesting on January 25, 2010, provided that the Grantee’s employment
or service with the Company and its Subsidiaries continues through and on the
applicable Vesting Date.
 


--------------------------------------------------------------------------------



(b)                 Except as otherwise provided in Section 3 hereof, there
shall be no proportionate or partial vesting of Restricted Stock in or during
the months, days or periods prior to each Vesting Date, and all vesting of
Restricted Stock shall occur only on the applicable Vesting Date.
 
3.            Termination of Employment
 
(a)             Upon the termination or cessation of Grantee’s employment or
service with the Company and its Subsidiaries, for any reason whatsoever, any
portion of the Restricted Stock which is not yet then vested, and which does not
then become vested pursuant to this Section 3, shall automatically and without
notice terminate, be forfeited and become null and void.
 
(b)             Notwithstanding the foregoing, in the event that the Grantee’s
employment with the Company and its Subsidiaries is terminated by the Company
without Cause or by the Grantee for Good Reason, any portion of the Restricted
Stock that is unvested as of the date of the termination of Grantee’s employment
with the Company and its Subsidiaries (the “Date of Termination”) shall become
immediately vested as of the Date of Termination. 
 
(c)             Notwithstanding any other term or provision of this Agreement,
in the event of a Change in Control of the Company any unvested Restricted
Stockthat is then outstanding shall become immediately vested.
 
(d)             Notwithstanding any other term or provision of this Agreement,in
the event that the Grantee’s employment or service with the Company and its
Subsidiaries is terminated on account of the Grantee’s death or Disability, any
unvested portion of the Restricted Stock shall become immediately vested as of
the Date of Termination.
 
(e)             For purposes of this Agreement, the terms “Cause”, “Good
Reason,” and “Disability” shall have the meanings set forth in the employment
agreement between the Grantee and the Company dated January 25, 2008 (the
“Employment Agreement”) and the determination of whether a termination of
employment or service is for Cause, for Good Reason or on account of Disability
shall be determined under the Employment Agreement.
 
(f)             Notwithstanding any other term or provision of this Agreement
but subject to the provisions of the Plan, the Committee shall be authorized, in
its sole discretion, based upon its review and evaluation of the performance of
the Grantee and of the Company and its Subsidiaries, to accelerate the vesting
of all or any portion of the Restricted Stock under this Agreement, at such
times and upon such terms and conditions as the Committee shall deem advisable.
 
4.            Delivery of Restricted Stock.  The Company shall make a book entry
in its stock ledger for the Restricted Stock registered in the Grantee’s
name.  Upon vesting, certificates for the Restricted Stock will be issued in the
name of the Grantee and shall be delivered to the Grantee’s address on record
with the Company or to such other address as the Grantee may instruct the
Company.
 
5.            Rights with Respect to Restricted Stock.
 
(a)             Except as otherwise provided in this Agreement, the Grantee
shall have, with respect to all of the shares of Restricted Stock, whether
vested or unvested, all of the rights of a holder of shares of common stock of
the Company, including without limitation (i) the right to vote such Restricted
Stock, (ii) the right to receive dividends, if any, as may be declared on the
Restricted Stock from time to time, and (iii) the rights available to all
holders of shares of common stock of the Company upon any merger, consolidation,
reorganization, liquidation or dissolution, stock split-up, stock dividend or
recapitalization undertaken by the Company.
 


--------------------------------------------------------------------------------



 
 
(b)             In the event that the Committee shall determine that any stock
dividend, stock split, share combination, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar
corporate event affects the Common Stock such that an adjustment is required in
the number of shares of Restricted Stock in order to preserve, or to prevent the
enlargement of, the benefits or potential benefits intended to be made available
under this Award, then the Committee shall, in its sole discretion, and in such
manner as the Committee may deem equitable, adjust any or all of the number and
kind of shares of Restricted Stock and/or, if deemed appropriate, make provision
for a cash payment to the Grantee, provided, however, that, unless the Committee
determines otherwise, the number of shares of Restricted Stock subject to this
Award shall always be a whole number.
 
(c)             Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company ofany capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
 
6.            Transferability.  Unless otherwise determined by the Committee,
the shares of Restricted Stockare not transferable until and unless they become
vested in accordance with this Agreement.  The terms of this Agreement shall be
binding upon the executors, administrators, heirs, successors and assigns of the
Grantee.  Any attempt to effect a Transfer of any shares of Restricted Stock
prior to the date on which the shares of Restricted Stock become vested shall be
void ab initio.  For purposes of this Agreement, “Transfer”shall mean any sale,
transfer, encumbrance, gift, donation, assignment, pledge, hypothecation, or
other disposition, whether similar or dissimilar to those previously enumerated,
whether voluntary or involuntary, and including, but not limited to, any
disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment.
 
7.            Tax Withholding Obligations.
 


--------------------------------------------------------------------------------



(a)             The Company shall withhold a number of shares of the Company’s
common stock (rounded up) otherwise deliverable to the Grantee having a Fair
Market Value sufficient to satisfy the statutory minimum of all or part of the
Grantee’s estimated total federal, state and local tax obligations associated
with the award or vesting of the Restricted Stock; provided, however, the
Grantee may elect, by providing the Company with at least two weeks priornotice,
to satisfy such tax withholding obligations by depositing with the Company an
amount of cash equal to the amount determined by the Company to be required with
respect to any withholding taxes, FICA contributions or the like under federal,
state orlocal statute, ordinance rule or regulation in connection with the award
or vesting of the Restricted Stock.  Alternatively, the Company may, in its sole
discretion and to the extent permitted by law, deduct from any payment of any
kind otherwise due to the Grantee any federal, state or local taxes of any kind
required by law to be withheld with respect to the Restricted Stock.
 
(b)             Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election and the
Grantee’s filing, withholding and payment (or tax liability) obligations.
 
8.            Amendment, Modification and Assignment; Non-Transferability.  This
Agreement may only be modified or amended in a writing signed by the parties
hereto.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.  Unless
otherwise consented to in writing by the Company, in its sole discretion, this
Agreement (and Grantee’s rights hereunder) may not be assigned, and the
obligations of Grantee hereunder may not be delegated, in whole or in part.  The
rights and obligations created hereunder shall be binding on the Grantee and his
heirs and legal representatives and on the successors and assigns of the
Company.
 
9.            Complete Agreement.  This Agreement (together with those
agreements and documents expressly referred to herein, for the purposes referred
to herein) embody the complete and entire agreement and understanding between
the parties with respect to the subject matter hereof, and supersede any and all
prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any way.
 
10.            Miscellaneous.
 
(a)             No Right to Continued Employment or Service.  This Agreement and
the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Grantee any right to employment or service, or continued
employment or service, with the Company or any Subsidiary.
 
(b)             No Limit on Other Compensation Arrangements.  Nothing contained
in this Agreement shall preclude the Company or any Subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
 


--------------------------------------------------------------------------------



 
 
(c)             Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
(d)             No Trust or Fund Created.  Neither this Agreement nor the grant
of Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Subsidiary and the Grantee or any other person.  To the extent that the Grantee
or any other person acquires a right to receive payments from the Company or any
Subsidiary pursuant to this Agreement, such right shall be no greater than the
right of any unsecured general creditor of the Company.
 
(e)             Electronic Delivery and Signatures.  Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.
 
(f)             Law Governing.  This Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware(without reference to the conflict of laws rules or principles thereof).
 
(g)             Interpretation.  The Grantee accepts the Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Plan.  Except as otherwise set forth in Section 3(e) above or unless a
Change in Control shall have occurred, the undersigned Grantee hereby accepts as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions arising under this Agreement.
 
(h)             Headings.  Section, paragraph and other headings and captions
are provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
(i)             Notices.  Any notice under this Agreement shall be in writing
and shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at 8735 Henderson Road,
Ren Two, Tampa, Florida 33634, or if the Company should move its principal
office, to such principal office, and, in the case of the Grantee, to the
Grantee’s last permanent address as shown on the Company’s records, subject to
the right of either party to designate some other address at any time hereafter
in a notice satisfying the requirements of this Section.
 
(j)             Non-Waiver of Breach.  The waiver by any party hereto of the
other party’s prompt and complete performance, or breach or violation, of any
term or provision of this Agreement shall be effected solely in a writing signed
by such party, and shall not operate nor be construed as a waiver of any
subsequent breach or violation, and the waiver by any party hereto to exercise
any right or remedy which he or it may possess shall not operate nor be
construed as the waiver of such right or remedy by such party, or as a bar to
the exercise of such right or remedy by such party, upon the occurrence of any
subsequent breach or violation.
 
(k)             Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
* * * * * * * *
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
 


 
 WELLCARE HEALTH PLANS, INC.
By:    /s/  Neal Moszkowski  
 
Name: Neal Moszkowski
Title: Chairman of the Compensation Committee
 

 
Grantee acknowledges receipt of a copy of the Plan. Grantee has reviewed the
Plan and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of this Agreement.
 

 
GRANTEE:
By:   /s/  Charles G. Berg
Charles G. Berg
 

 
 




--------------------------------------------------------------------------------


